Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on April 17th, 2020, which claim 1-20 have been presented for examination.

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1, 8 and 15 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
Priority
3.	The priority date that has been considered for this application is April 17th, 2020.    

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on April 17th, 2020 been partially considered because one or more of the NPL documents indexed in the information disclosure statements form (SB-08) fails to comply with 37 CFR 1.98(b), which requires each publication must be identified by publisher, author, title, relevant pages of the publication and date. The date of the NPL supplied must include at least the year of publication or a full date of online retrieval. A line has been drawn through the citation which has not been in conformance and not has been considered. The information referred to therein which has been complied with the provisions of 37 CFR 1.97, 1.98 has been considered as to the merits and have been placed in the application file.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.
Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction of the following is required: 
All the independent claims include limitations i.e. " a pipeline structure generator component that generates a machine learning pipeline structure based on a pipeline grammar "; however, the originally filled disclosure fails to provide adequate information regarding this claimed phrase “ machine learning pipeline structure” and “pipeline grammar”. The question is what are these machine learning pipeline structure and pipeline grammar? What part of programming technology do they fit in, or that these “machine learning pipeline structure” and “pipeline grammar” do the computer programming. The term “machine learning pipeline structure” and “pipeline grammar” significantly influence or shape up each limitation it appears-in in the claims listed above; however, there is no clear definition in regards to said “machine learning pipeline structure” and “pipeline grammar”. The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’") (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005). In order to satisfy the enablement requirement, the specification need not contain an example if the invention is otherwise disclosed in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation.
Also, although the specification need not teach what is well known in the art, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention, when the enabling knowledge is in fact not known in the art. The Federal Circuit has stated that “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement” Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)).
 Therefore, the applicant is suggested to make appropriate amendment to the disclosure to present clear support or antecedent basis for the terms appeared in the said claim; however, no new matter should be introduced.   

Claim Rejections – 35 USC §102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7. 	Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katzenberger et al. (US Patent Application Publication No. 2020/0348912 A1 -herein after Katzenberger).
Per claim 1:
Katzenberger discloses:
A system (At least see ¶[0004] Methods, systems, apparatuses, and computer-readable storage mediums described herein provide a machine learning framework that enables developers to author and deploy machine learning pipelines), comprising: 
a memory that stores computer executable components (At least see ¶[0069] -[0069] Embodiments are also directed to computer program products comprising computer code or instructions stored on any computer-readable medium. Such computer program products include hard disk drives, optical disk drives, memory device packages, portable memory sticks, memory cards, and other types of physical storage hardware); and 
a processor that executes the computer executable components stored in the memory (At least see ¶[0057] -00 may be implemented as computer program code/instructions configured to be executed in one or more processors and stored in a computer readable storage medium), wherein the computer executable components comprise: 
a pipeline structure generator component that generates a machine learning pipeline structure based on a pipeline grammar (At least see ¶[0025] -FIG. 1 shows a system 100 for building a machine learning pipeline for integration within an application); and 
a pipeline optimizer component that selects one or more machine learning modules that achieve a defined objective to instantiate a machine learning pipeline based on the machine learning pipeline structure (At least see ¶[0042] -a first execution graph that is representative of the machine learning pipeline and is structured in accordance with the first programming language, also see ¶[0030] - collect and load training data, specify a pipeline of operators (e.g., operators 112) (which may be used to extract features from data, transform data, and/or apply a machine learning algorithm to the data), and train the machine learning mode).  

Per claim 2:
Katzenberger discloses:
pipeline structure generator component evaluates one or more machine learning pipeline structure candidates in a pipeline space defined by the pipeline grammar to generate the machine learning pipeline structure based on the pipeline grammar (At least see ¶[0005] -Once the execution graph is complete, the execution graph is provided to an execution engine for execution of the pipeline. The execution engine reconstructs (or generates) a corresponding execution graph that is structured in accordance with the programming language in which the operators are implemented and executes the reconstructed execution graph).  

Per claim 3: 
Katzenberger discloses:
machine learning pipeline structure comprises a directed acyclic graph structured machine learning pipeline structure (At least see ¶[0042] - each detected call, a corresponding node that corresponds to the operator invoked thereby is generated in a first execution graph that is representative of the machine learning pipeline and is structured).  

Per claim 8: 
Katzenberger discloses:
A computer-implemented method (At least see ¶[0004] Methods, systems, apparatuses, and computer-readable storage mediums described herein provide a machine learning framework that enables developers to author and deploy machine learning pipelines), comprising: 
generating, by a system operatively coupled to a processor, a machine learning pipeline structure based on a pipeline grammar (At least see ¶[0025] -FIG. 1 shows a system 100 for building a machine learning pipeline for integration within an application); and 
selecting, by the system, one or more machine learning modules that achieve a defined objective to instantiate a machine learning pipeline based on the machine learning pipeline structure (At least see ¶[0042] -a first execution graph that is representative of the machine learning pipeline and is structured in accordance with the first programming language, also see ¶[0030] - collect and load training data, specify a pipeline of operators (e.g., operators 112) (which may be used to extract features from data, transform data, and/or apply a machine learning algorithm to the data), and train the machine learning mode).  

Per claim 9: 
Katzenberger discloses:
evaluating, by the system, one or more machine learning pipeline structure candidates in a pipeline space defined by the pipeline grammar to generate the machine learning pipeline structure based on the pipeline grammar (At least see ¶[0005] -Once the execution graph is complete, the execution graph is provided to an execution engine for execution of the pipeline. The execution engine reconstructs (or generates) a corresponding execution graph that is structured in accordance with the programming language in which the operators are implemented and executes the reconstructed execution graph).  

Per claim 10: 
Katzenberger discloses:
machine learning pipeline structure comprises a directed acyclic graph structured machine learning pipeline structure (At least see ¶[0042] - each detected call, a corresponding node that corresponds to the operator invoked thereby is generated in a first execution graph that is representative of the machine learning pipeline and is structured).  

Per claim 15: 
Katzenberger discloses:
	A computer program product facilitating an automated machine learning pipeline generation process (At least see ¶[0004] Methods, systems, apparatuses, and computer-readable storage mediums described herein provide a machine learning framework that enables developers to author and deploy machine learning pipelines), the computer program product comprising a computer readable storage medium having program instructions embodied therewith (At least see ¶[0069] -[0069] Embodiments are also directed to computer program products comprising computer code or instructions stored on any computer-readable medium. Such computer program products include hard disk drives, optical disk drives, memory device packages, portable memory sticks, memory cards, and other types of physical storage hardware), the program instructions executable by a processor to cause the processor to: 
generate, by the processor, a machine learning pipeline structure based on a pipeline grammar (At least see ¶[0025] -FIG. 1 shows a system 100 for building a machine learning pipeline for integration within an application); and 
select, by the processor, one or more machine learning modules that achieve a defined objective to instantiate a machine learning pipeline based on the machine learning pipeline structure (At least see ¶[0042] -a first execution graph that is representative of the machine learning pipeline and is structured in accordance with the first programming language, also see ¶[0030] - collect and load training data, specify a pipeline of operators (e.g., operators 112) (which may be used to extract features from data, transform data, and/or apply a machine learning algorithm to the data), and train the machine learning mode).  

Per claim 16: 
Katzenberger discloses:
evaluate, by the processor, one or more machine learning pipeline structure candidates in a pipeline space defined by the pipeline grammar to generate the machine learning pipeline structure based on the pipeline grammar (At least see ¶[0005] -Once the execution graph is complete, the execution graph is provided to an execution engine for execution of the pipeline. The execution engine reconstructs (or generates) a corresponding execution graph that is structured in accordance with the programming language in which the operators are implemented and executes the reconstructed execution graph).  

Per claim 17: 
Katzenberger discloses:
machine learning pipeline structure comprises a directed acyclic graph structured machine learning pipeline structure (At least see ¶[0042] - each detected call, a corresponding node that corresponds to the operator invoked thereby is generated in a first execution graph that is representative of the machine learning pipeline and is structured).  


Claim Rejections – 35 USC §103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katzenberger et al. (US PG-PUB. No. 2020/0348912 A1 -herein after Katzenberger in view of Jacobs et al. (US PG-PUB. No. 2019/0114151 A1 herein after Jacobs).

Per claim 4: 
Katzenberger sufficiently discloses the system as set forth above, but Katzenberger does not explicitly disclose: pipeline optimizer component performs a limited discrepancy search to select the one or more machine learning modules.  
However, Jacobs discloses:
pipeline optimizer component performs a limited discrepancy search to select the one or more machine learning modules (At least see ¶[0037] - software development kit 118 to select the machine learning module 124 included as part of the software development kit (block 304) from a plurality of options of machine learning modules 124).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jacobs into Katzenberger because Jacobs’s teaching would provide an enhance capability such as a software development tools that include a machine learning module which is configured to train a model using machine learning, wherein a  user coding the application, for instance, may select the machine learning module based on a variety of types of machine learning to achieve a desired result, such as to perform classification (e.g., classify user interactions such as interaction with desired and undesired user interface elements), regression, clustering, density estimation, dimensionality reduction (please see ¶[0016]).

Per claim 5: 
Katzenberger sufficiently discloses the system as set forth above, but Katzenberger does not explicitly disclose: pipeline optimizer component performs a first limited discrepancy search based on a first search parameter value and one or more second limited discrepancy searches based on one or more second search parameter values to select the one or more machine learning modules.  
However, Jacobs discloses:
pipeline optimizer component performs a first limited discrepancy search based on a first search parameter value and one or more second limited discrepancy searches based on one or more second search parameter values to select the one or more machine learning modules (At least see ¶[0037] - Each of the machine learning modules 124, for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of functionality that is desired for inclusion as part of the application 120. A user may then interact with a user interface generated by the UI module 204 of the SDK 118 to select a machine learning module 124 having desired functionality).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jacobs into Katzenberger because Jacobs’s teaching would provide an enhance capability such as a software development tools that include a machine learning module which is configured to train a model using machine learning, wherein a  user coding the application, for instance, may select the machine learning module based on a variety of types of machine learning to achieve a desired result, such as to perform classification (e.g., classify user interactions such as interaction with desired and undesired user interface elements), regression, clustering, density estimation, dimensionality reduction (please see ¶[0016]).

Per claim 11: 
Katzenberger sufficiently discloses the system as set forth above, but Katzenberger does not explicitly disclose: performing, by the system, a limited discrepancy search to select the one or more machine learning modules.  
However, Jacobs discloses:
performing, by the system, a limited discrepancy search to select the one or more machine learning modules (At least see ¶[0037] - software development kit 118 to select the machine learning module 124 included as part of the software development kit (block 304) from a plurality of options of machine learning modules 124).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jacobs into Katzenberger because Jacobs’s teaching would provide an enhance capability such as a software development tools that include a machine learning module which is configured to train a model using machine learning, wherein a  user coding the application, for instance, may select the machine learning module based on a variety of types of machine learning to achieve a desired result, such as to perform classification (e.g., classify user interactions such as interaction with desired and undesired user interface elements), regression, clustering, density estimation, dimensionality reduction (please see ¶[0016]).  

Per claim 12: 
Katzenberger sufficiently discloses the system as set forth above, but Katzenberger does not explicitly disclose: performing, by the system, a first limited discrepancy search based on a first search parameter value and one or more second limited discrepancy searches based on one or more second search parameter values to select the one or more machine learning modules.  
However, Jacobs discloses:
performing, by the system, a first limited discrepancy search based on a first search parameter value and one or more second limited discrepancy searches based on one or more second search parameter values to select the one or more machine learning modules (At least see ¶[0037] - Each of the machine learning modules 124, for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of functionality that is desired for inclusion as part of the application 120. A user may then interact with a user interface generated by the UI module 204 of the SDK 118 to select a machine learning module 124 having desired functionality).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jacobs into Katzenberger because Jacobs’s teaching would provide an enhance capability such as a software development tools that include a machine learning module which is configured to train a model using machine learning, wherein a  user coding the application, for instance, may select the machine learning module based on a variety of types of machine learning to achieve a desired result, such as to perform classification (e.g., classify user interactions such as interaction with desired and undesired user interface elements), regression, clustering, density estimation, dimensionality reduction (please see ¶[0016]).  

Per claim 18: 
Katzenberger sufficiently discloses the system as set forth above, but Katzenberger does not explicitly disclose: perform, by the processor, a limited discrepancy search to select the one or more machine learning modules.  
However, Jacobs discloses:
perform, by the processor, a limited discrepancy search to select the one or more machine learning modules (At least see ¶[0037] - software development kit 118 to select the machine learning module 124 included as part of the software development kit (block 304) from a plurality of options of machine learning modules 124).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jacobs into Katzenberger because Jacobs’s teaching would provide an enhance capability such as a software development tools that include a machine learning module which is configured to train a model using machine learning, wherein a  user coding the application, for instance, may select the machine learning module based on a variety of types of machine learning to achieve a desired result, such as to perform classification (e.g., classify user interactions such as interaction with desired and undesired user interface elements), regression, clustering, density estimation, dimensionality reduction (please see ¶[0016]).  

Per claim 19: 
Katzenberger sufficiently discloses the system as set forth above, but Katzenberger does not explicitly disclose: perform, by the processor, a first limited discrepancy search based on a first search parameter value and one or more second limited discrepancy searches based on one or more second search parameter values to select the one or more machine learning modules.  
However, Jacobs discloses:
perform, by the processor, a first limited discrepancy search based on a first search parameter value and one or more second limited discrepancy searches based on one or more second search parameter values to select the one or more machine learning modules (At least see ¶[0037] - Each of the machine learning modules 124, for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of functionality that is desired for inclusion as part of the application 120. A user may then interact with a user interface generated by the UI module 204 of the SDK 118 to select a machine learning module 124 having desired functionality).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jacobs into Katzenberger because Jacobs’s teaching would provide an enhance capability such as a software development tools that include a machine learning module which is configured to train a model using machine learning, wherein a  user coding the application, for instance, may select the machine learning module based on a variety of types of machine learning to achieve a desired result, such as to perform classification (e.g., classify user interactions such as interaction with desired and undesired user interface elements), regression, clustering, density estimation, dimensionality reduction (please see ¶[0016]).

10.	Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katzenberger et al. (US PG-PUB. No. 2020/0348912 A1 -herein after Katzenberger in view of Sobol et al. (US PG-PUB. No. 2019/0209022 A1 herein after Sobol).

Per claim 6: 
Katzenberger sufficiently discloses the system as set forth above, but Katzenberger does not explicitly disclose: pipeline optimizer component performs at least one of incremental training or incremental evaluation of an instantiated machine learning pipeline candidate using defined quantities of data samples in a dataset to select the one or more machine learning modules, thereby facilitating at least one of improved performance, improved efficiency, or reduced computational costs associated with at least one of the system, the processor, or the pipeline optimizer component in selecting the one or more machine learning modules.  
However, Sobol discloses: 
pipeline optimizer component performs at least one of incremental training or incremental evaluation of an instantiated machine learning pipeline candidate using defined quantities of data samples in a dataset to select the one or more machine learning modules, thereby facilitating at least one of improved performance, improved efficiency, or reduced computational costs associated with at least one of the system, the processor, or the pipeline optimizer component in selecting the one or more machine learning modules (At least see ¶[0233] - Tuning of hyperparameters, which involves identifying the most relevant parameters for a given machine learning model, can be used in an iterative manner along with one or more training algorithms as a way to help achieve dimensionality reduction of the data. Other forms of transforming the features associated with the acquired LEAP data to extract more relevant feature vectors may eigendecomposition, whitening transformations).   
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sobol into Katzenberger because Sobol’s teaching would provide enhance capability such as hyperparameter optimization involves finding the hyperparameters of a particular machine learning algorithm that produce optimum performance when measured on a validation data set i.e. hyperparameters include the previously-discussed hidden node activation functions and weights W, as well as others including the algorithmic weight optimizers (please see ¶[0265]).

Per claim 7: 
Katzenberger sufficiently discloses the system as set forth above, but Katzenberger does not explicitly disclose: wherein the pipeline optimizer component tunes one or more hyperparameters of one or more machine learning module candidates to select the one or more machine learning modules.
However, Sobol discloses: 
pipeline optimizer component tunes one or more hyperparameters of one or more machine learning module candidates to select the one or more machine learning modules (At least see ¶[0237] - model selection and other machine learning modules to significantly improve the ability of a machine learning algorithm to only have to use parameters that have probative value. Tuning of hyperparameters, which involves identifying the most relevant parameters for a given machine learning model). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sobol into Katzenberger because Sobol’s teaching would provide enhance capability such as hyperparameter optimization involves finding the hyperparameters of a particular machine learning algorithm that produce optimum performance when measured on a validation data set i.e. hyperparameters include the previously-discussed hidden node activation functions and weights W, as well as others including the algorithmic weight optimizers (please see ¶[0265]).

Per claim 13: 
Katzenberger sufficiently discloses the system as set forth above, but Katzenberger does not explicitly disclose: performing, by the system, at least one of incremental training or incremental evaluation of an instantiated machine learning pipeline candidate using defined quantities of data samples in a dataset to select the one or more machine learning modules, thereby facilitating at least one of improved performance, improved efficiency, or reduced computational costs associated with at least one of the system or the processor in selecting the one or more machine learning modules.  

However, Sobol discloses: 
performing, by the system, at least one of incremental training or incremental evaluation of an instantiated machine learning pipeline candidate using defined quantities of data samples in a dataset to select the one or more machine learning modules, thereby facilitating at least one of improved performance, improved efficiency, or reduced computational costs associated with at least one of the system or the processor in selecting the one or more machine learning modules (At least see ¶[0233] - Tuning of hyperparameters, which involves identifying the most relevant parameters for a given machine learning model, can be used in an iterative manner along with one or more training algorithms as a way to help achieve dimensionality reduction of the data. Other forms of transforming the features associated with the acquired LEAP data to extract more relevant feature vectors may eigendecomposition, whitening transformations).   
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sobol into Katzenberger because Sobol’s teaching would provide enhance capability such as hyperparameter optimization involves finding the hyperparameters of a particular machine learning algorithm that produce optimum performance when measured on a validation data set i.e. hyperparameters include the previously-discussed hidden node activation functions and weights W, as well as others including the algorithmic weight optimizers (please see ¶[0265]).  

Per claim 14: 
Katzenberger sufficiently discloses the system as set forth above, but Katzenberger does not explicitly disclose:  tuning, by the system, one or more hyperparameters of one or more machine learning module candidates to select the one or more machine learning modules.  

However, Sobol discloses: 
tuning, by the system, one or more hyperparameters of one or more machine learning module candidates to select the one or more machine learning modules (At least see ¶[0237] - model selection and other machine learning modules to significantly improve the ability of a machine learning algorithm to only have to use parameters that have probative value. Tuning of hyperparameters, which involves identifying the most relevant parameters for a given machine learning model). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sobol into Katzenberger because Sobol’s teaching would provide enhance capability such as hyperparameter optimization involves finding the hyperparameters of a particular machine learning algorithm that produce optimum performance when measured on a validation data set i.e. hyperparameters include the previously-discussed hidden node activation functions and weights W, as well as others including the algorithmic weight optimizers (please see ¶[0265]).  

Per claim 20: 
Katzenberger sufficiently discloses the system as set forth above, but Katzenberger does not explicitly disclose: perform, by the processor, at least one of incremental training or incremental evaluation of an instantiated machine learning pipeline candidate using defined quantities of data samples in a dataset to select the one or more machine learning modules.
 
However, Sobol discloses: 
perform, by the processor, at least one of incremental training or incremental evaluation of an instantiated machine learning pipeline candidate using defined quantities of data samples in a dataset to select the one or more machine learning modules (At least see ¶[0233] - Tuning of hyperparameters, which involves identifying the most relevant parameters for a given machine learning model, can be used in an iterative manner along with one or more training algorithms as a way to help achieve dimensionality reduction of the data. Other forms of transforming the features associated with the acquired LEAP data to extract more relevant feature vectors may eigendecomposition, whitening transformations).   
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sobol into Katzenberger because Sobol’s teaching would provide enhance capability such as hyperparameter optimization involves finding the hyperparameters of a particular machine learning algorithm that produce optimum performance when measured on a validation data set i.e. hyperparameters include the previously-discussed hidden node activation functions and weights W, as well as others including the algorithmic weight optimizers (please see ¶[0265]).

CONCLUSION
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        06/04/2022